Eldridge, Judge.
On May 15, 1998, defendant-appellant Gerald Grice1 filed a motion challenging the validity of a guilty plea entered on a 1990 shoplifting charge, Case No. 90C-71111. The State Court of DeKalb *380County denied such motion on September 3,1998, and Grice appeals.
Decided February 9, 1999.
Gerald Grice, pro se.
Ralph T. Bowden, Jr., Solicitor, for appellee.
“OCGA § 17-7-93 (b) permits a defendant to withdraw a guilty plea as a matter of right before sentence is pronounced. Even after sentencing, the trial court has the discretion to allow the withdrawal of the plea prior to the expiration of the term of court in which the sentence was entered. However, after the expiration of that term and of the time for filing an appeal from the conviction, the only remedy available to the defendant would be through habeas corpus proceedings” in the county in which the defendant is incarcerated.2 (Citation omitted.) Staley v. State, 184 Ga. App. 402 (361 SE2d 702) (1987). See also Cook v. State, 230 Ga. App. 507 (496 SE2d 785) (1998); Agerton v. State, 191 Ga. App. 633 (382 SE2d 417) (1989); State v. Kight, 175 Ga. App. 65, 66 (1) (332 SE2d 363) (1985).
In its order, the trial court correctly found that it lacked jurisdiction to address the merits of Grice’s motion. Accordingly, the trial court’s order is affirmed.

Judgment affirmed.


Pope, P. J., and Smith, J., concur.


 Grice was also known as Gerald Price, Derick Arnold, and Gregory Thornton.


 At the time of his motion, Grice was incarcerated in the United States Penitentiary in Leavenworth, Kansas.